DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings were received on 05/10/19. These drawings are accepted by the examiner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 47-69 are rejected under 35 U.S.C. 103 as being unpatentable over Geiger (WO 2015/158926) in view of Huffman (Pub. No.: US 20100158431), hereinafter, Huffman.
Regarding claims 47 and 63, Geiger discloses an acoustic method of providing spatial and temporal classification of a range of different types of sound producing targets in a geographical area (see: abstract, 0034, 0041), the method including the steps of: 
repeatedly transmitting, at multiple instants, interrogating optical signals into each of one or more optical fibres distributed across the geographical area and forming at least part of a fibre-optic communications network (see: par. 0035-0036 and 0039); 
receiving, during an observation period following each of the multiple instants, returning optical signals scattered in a distributed manner over distance along the one or more of optical fibres, the scattering influenced by acoustic disturbances caused by 
demodulating acoustic data from the optical signals (see: par. 0024, 0027);
processing the acoustic data and classifying it in accordance with the target classes or types to generate a plurality of datasets including classification, temporal and location-related data (claim 3, 9), and storing the datasets (see: par. 0056). 
While Geiger does not explicitly disclose storing the datasets in parallel with raw acoustic data which is time and location stamped so that it can be retrieved for further processing and matched with the corresponding datasets to provide both real time and historic data this is considered obvious to the person skilled in the art. Geiger discloses the system as a classification and learning system necessarily needs to store the data time and location stamped (see par. 0027) which is therefore considered implicit and storing raw acoustic (i.e. processed optical signals) is an obvious alternative to use as input data into the ANN used in DI. 
Regarding claims 60-62, Geiger discloses an acoustic method of providing spatial and temporal classification of a range of different types of sound producing targets in a geographical area (see: abstract), the method including the steps of: repeatedly transmitting, at multiple instants, interrogating optical signals into each of one or more optical fibres distributed across the geographical area and forming at least part of a fibre-optic communications network (see: par. 0035-0036 and 0039); receiving, during an observation period following each of the multiple instants, returning optical signals scattered in a distributed manner over distance along the one or more of optical fibres, the scattering influenced by acoustic disturbances caused by the multiple targets 
Regarding claim 63, it is similar in scope with claim 47, and therefore, it is rejected for the reasons set forth for that claim. 
Regarding claim 66, it is similar in scope with claims 47, 60 and 63 and therefore, it is rejected for the reasons set forth for that claim. Furthermore, Geiger discloses  an A/D converter for converting the optical signals to optical data (see: par. 0041, 0058);
a communications interface and processor for receiving a search request including temporal and location related filters or parameters, and retrieving the optical data based on said parameters for processing it into acoustic data (see: par. 0033, 0039), (see also par. 0022, 0027-0028 and 0054).
However, Geiger does not explicitly disclose the optical data including temporal and location related data; receiving a search request including temporal and location related filters or parameters, and retrieving the optical data based on said parameters for processing it into acoustic data this is considered obvious to the person skilled in the art. Note that Geiger discloses the system as a classification and learning system necessarily needs to store the data time and location stamped (see: par. 0027) which is therefore considered implicit in Geiger. Using temporal and location related filters in search requests for stored data (and subsequent processing into acoustic data) are considered obvious and common general knowledge in the art to the person skilled in the art. 
Regarding claims 48-49, the additional features are common data processing techniques in use of classifier systems from time series signals and are either disclosed 
Regarding claim 50, Geiger discloses a GIS overlay (see: par. 0029)
(see: par. [0034]; Huffman (see: par. [0034]). Including a search functionality to this map layer (presenting the disturbances) would have been obvious to the person skilled in the art. 
Regarding claim 52, Geiger or Hoffmann discloses the use of optical communication fibres (see: par. 0034); Hoffmann (see: par. 0031). It would have been obvious to use unlit optical fibres or unused spectral channels. 
Regarding claim 53, Geiger or Hoffmann discloses the combination of acoustic sensing and non-acoustic sensing data (i.e. CCTV). 
Regarding claims 54-55, the additional features relate to standard signal processing elements (storage of raw data, beam forming techniques) that the person skilled in the art would have applied directly and as a routine matter. 
	Regarding claim 56, Geiger discloses a method according to claim 47 which includes monitoring a plurality of different footprints in the geographic area, each footprint comprising at least one virtual optical fibre network made up of at least one segment of segments of the at least one optical fibre and being associated with an entity or subscriber (see: par. 0014 and 0022).
Regarding claim 57, Geiger discloses a method according to claim 56 which includes obtaining at least location related data associated with each footprint and processing this data with that of the generated datasets to provide dedicated datasets 
Regarding claim 58, Geiger discloses a method according to claim 57 in which the entity or subscriber has at least one premises in the geographic area and the virtual fibre network coincides with critical infrastructure around the premises requiring monitoring and protection including at least one of power lines, water mains, telecommunications lines and gas mains (see: claim 9 and par. 0029).
Regarding claims 51 and 59, Geiger discloses a method according to claim 48 which includes generating alert criteria associated with the respective acoustic signatures, and triggering an alarm or warning in the event of the alert criteria being triggered, wherein the alert criteria are generated using a semantics engine to assess a threat or alert level associated with a target, and the alarm is triggered in the event of the threat or alert level exceeding a threshold (see: par. 0062) and par. 0032-0034 of Hoffmann d0032-0034).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACQUES M SAINT SURIN whose telephone number is (571)272-2206. The examiner can normally be reached Mon to Frid (Flex) 10:00 to 7:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NIMESHKUMAR D PATEL can be reached on (571) 272 2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JACQUES M SAINT SURIN/Examiner, Art Unit 2861